Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not disclose: providing a first set of objects executing on a first computing platform and implementing a first portion of a multi-role application. The first set of objects are created and managed by a first orchestrator executing on the first computing platform. Providing a second set of objects executing on the first computing platform and implementing a second portion of the multi-role application. The second set of objects are created and managed by a second orchestrator executing on the first computing platform. The first computing platform identifying the second set of objects by identifying references to objects within the second set of objects by other objects of the second set of objects. Adding, by the first computing platform, references and object descriptors for each object of the first set of objects and the second set of objects to an application definition. Thereafter, performing, by the first computing platform, an operation with respect to the application definition..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muller et al. (US 2021/0042151): Migration of containers ina container orchestration platform such as Kubernetes or Docker swarm. A container information of the container to be moved is generated which includes a container context and the current state of the container.
Natanson (US 2020/0034254): providing seamless mobility of stateful pods in a container management system.
Dhamdhere et al. (US 2019/0065323): backup, restore, snapshot and cloning, application disaster recovery services in a container cluster service. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195